 


109 HR 1670 IH: Egyptian Counterterrorism and Political Reform Act
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1670 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Weiner (for himself, Mr. Crowley, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit United States military assistance for Egypt and to express the sense of Congress that the amount of military assistance that would have been provided for Egypt for a fiscal year should be provided in the form of economic support fund assistance. 
 
 
1.Short titleThis Act may be cited as the Egyptian Counterterrorism and Political Reform Act. 
2.FindingsCongress finds the following: 
(1)According to the Middle East Media Research Institute, two weeks before the September 11, 2001, attacks, the Egyptian Government daily newspaper Al-Akhbar published a column that stated: The Statue of Liberty, in New York Harbor, must be destroyed because of following the idiotic American policy that goes from disgrace to disgrace in the swamp of bias and blind fanaticism.. 
(2) Since forging a cold peace with Israel in 1978, the Government of Egypt has placed severe trade restrictions on Israeli goods and Egyptian Government officials have allowed anti-Semitic articles and cartoons to flood the semi-official Egyptian press.  
(3)In violation of the 1979 peace agreement between Egypt and Israel, Egypt continues to promote a boycott of Israeli products. 
(4)The Israeli Defense Forces have repeatedly found arms smuggling tunnels between Egypt and the Gaza Strip. More than 40 tunnels were discovered in 2003. Some of these tunnels originate in Egyptian army and police outposts. 
(5)Despite facing no major regional external threat, Egypt has used military assistance from the United States to purchase combat aircraft, advanced missile systems, tanks, and naval vessels that undermine Israel’s security. 
(6)The Coptic Christian minority of between 6 and 10 million in Egypt is victimized regularly, and remains without protection. The Government of Egypt has never taken responsibility for the arrest and torture of more than 1,200 Copts in late 1998 in the wake of sectarian violence. 
(7)Egypt regularly tortures its citizens. According to the Egyptian Organization for Human Rights approximately 13,000 to 16,000 people are detained without charge on suspicion of security or political offenses in Egypt each year. Amnesty International published a report in 2003 stating that everyone taken into detention in Egypt is at risk of torture. 
3.Prohibition on United States military assistance for Egypt 
(a)ProhibitionNotwithstanding any other provision of law, for fiscal year 2006 and subsequent fiscal years, United States military assistance may not be provided for Egypt. 
(b)WaiverThe President may waive the application of subsection (a) for a fiscal year if the President determines and certifies to Congress that it is in the national security interests of the United States to do so. 
4.Sense of CongressIt is the sense of Congress that— 
(1)the amount of United States military assistance that would have been provided for Egypt for a fiscal year but for the application of section 3(a) should be provided for Egypt for such fiscal year in the form of economic support fund assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 and further that such assistance should be in addition to economic support fund assistance already proposed to be provided for Egypt for such fiscal year; 
(2)funds for economic support fund assistance for Egypt should not be used by the armed forces of Egypt; 
(3)30 days prior to the initial obligation of funds for economic support fund assistance for Egypt for a fiscal year, the President should certify to Congress that procedures have been established to ensure that the Comptroller General will have access to appropriate United States financial information in order to review the uses of such funds; and 
(4)the agreement among the United States, Egypt, and Israel to decrease the overall amount of United States foreign assistance for both countries should continue. 
5.DefinitionIn this Act, the term United States military assistance means— 
(1)assistance for nonproliferation, anti-terrorism, demining and related programs and activities, including assistance under chapter 8 of part II of the Foreign Assistance Act of 1961 (relating to anti-terrorism assistance) and assistance under chapter 9 of part II of such Act, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities; 
(2)assistance under section 541 of the Foreign Assistance Act of 1961 (relating to international military education and training); and 
(3)assistance under section 23 of the Arms Export Control Act (relating to the Foreign Military Finance program). 
 
